Judgment, Supreme Court, New York County, entered July 31, 1979, awarding plaintiff $6,254.41, unanimously reversed, on the law, and the matter remanded for a new trial, with costs to abide the event. Appeal from order, Supreme Court, New York County, entered January 4, 1979, unanimously dismissed, without costs or disbursements, as academic. In our review of the record, we conclude that defendant was unduly hampered in his efforts to prove a 50% contingency retainer agreement, and, thus, a new trial is required, preferably before another Justice. Concur—Kupferman, J. P., Birns, Sullivan, Lane and Rossr JJ.